330 F.2d 954
64-1 USTC  P 9439
Will McCLURE, and Ruby McClure, Plaintiffs-Appellants,v.J. M. ROUNTREE, District Director of Internal Revenue,Defendant-Appellee.
No. 15561.
United States Court of Appeals Sixth Circuit.
April 28, 1964.

Ben E. Caldwell, Chattanooga, Tenn., for appellants.
Robert J. Golten, Atty., Dept. of Justice, Washington, D.C.  (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Meyer Rothwacks, Ralph A. Muoio, Attys., Dept. of Justice, Washington, D.C., on the brief; John H. Reddy, U.S. Atty., Ottis B. Meredith, Asst. U.S. Atty., Chattanooga, Tenn., of counsel), for appellee.
Before MILLER, O'SULLIVAN and PHILLIPS, Circuit Judges.

ORDER.

1
The taxpayers, Will McClure and Ruby McClure, his wife, seek by this action to enjoin the collection by the District Director of Internal Revenue of unpaid federal income taxes assessed for the years 1949, 1950 and 1951, on the ground that said assessments are null and void and that the collection thereof by the threatened sale of their home would leave the taxpayers and their six minor children destitute, with no way to obtain shelter elsewhere and without means to live.  Taxpayers do not deny that some portion of the assessed taxes is owed, but dispute the correctness of the amount claimed, without stating what the correct amount is.


2
The District Judge denied taxpayers' motion for a temporary restraining order and sustained defendant's motion for summary judgment.  McClure v. Rountree, 218 F. Supp. 215, E.D.Tenn.


3
On the authority of Section 7421(a), Internal Revenue Code of 1954, Enochs v. Williams Packing & Nav. Co., 370 U.S. 1, 82 S. Ct. 1125, 8 L. Ed. 2d 292; Licavoli v. Nixon, 312 F.2d 200, C.A.6th, and Vuin v. Burton, 327 F.2d 967, C.A.6th, and for the reasons given by the District Judge;


4
It is ordered that the judgment of the District Court be affirmed.